Case 2:19-cv-15442-MCA-MAH Document 20 Filed 11/18/19 Page 1 of 2 PageID: 61



 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 --------------------------------------------------------------------X
 BYRON CORDOVA, individually and on behalf of all
 others similarly situated,
                                                                         Civil Action No.
                                             Plaintiff,                  2:19-cv-15442

                              -against-                                  NOTICE OF
                                                                         MOTION
 BREEZY POINT INC. d/b/a CHRONE’S TAVERN,
 MICHAEL CHRONE, and MOHAMMED HUSSEIN,

                                              Defendants.
 --------------------------------------------------------------------X
 SIRS:

 MOTION BY:                                       KATZ MELINGER PLLC
                                                  Attorneys for Plaintiff

 DATE, TIME AND                                   December 16, 2019
 PLACE OF HEARING:                                50 Walnut Street
                                                  Newark, New Jersey 07102

 SUPPORTING PAPERS:                               Declaration of Nicole D. Grunfeld,
                                                  dated November 18, with supporting
                                                  exhibits and Memorandum of Law,
                                                  dated November 18, 2019.

 RELIEF REQUESTED:                                An order pursuant to FRCP 4(e)(1)
                                                    a) permitting Plaintiff to serve the
                                                        Summons and Complaint upon
                                                        Defendant Mohammed Hussein
                                                        by leaving a copy of the summons
                                                        and complaint with a person of
                                                        suitable age and discretion at 906
                                                        Mountain Avenue, Mountainside,
                                                        New Jersey 07092, where
                                                        Defendant Mohammed Hussein
                                                        works, owns, and/or operates a
Case 2:19-cv-15442-MCA-MAH Document 20 Filed 11/18/19 Page 2 of 2 PageID: 62




                                            restaurant, and by simultaneously
                                            mailing a copy of the same to
                                            Defendant Mohammed Hussein
                                            at 906 Mountain Avenue,
                                            Mountainside, New Jersey 07092
                                            via USPS First Class Mail or as
                                            the Court otherwise directs; and
                                         b) granting such other and further
                                            relief as the Court deems just and
                                            proper.



Dated: New York, New York
       November 18, 2019

                                      /s/ Nicole D. Grunfeld
                                      Nicole D. Grunfeld
                                      Katz Melinger PLLC
                                      280 Madison Avenue, Suite 600
                                      New York, New York, 10016
                                      t: (212) 460-0047
                                      f: (212) 428-6811
                                      ndgrunfeld@katzmelinger.com
